DETAILED ACTION
This application is pursuant to the claims filed May 11, 2022. Currently claims 7-27 are pending with claims 7, 12-15, 8-21, and 25-26 amended, claims 1-6 and 24 canceled, and claim 21 newly added. Below follows a complete first action on the merits of claims 7-23 and 25-27. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.
Response to Amendment
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(b) rejections. 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-13, 15-23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brannan et al (US PGPUB: 2014/0276739) or in the alternative rejected under 35 U.S.C. 103 as being unpatentable over Brannan et al (US PGPUB: 2014/0276739). 
Regarding independent claim 7, Brennan discloses a microwave ablation antenna assembly (Fig. 3A, 7A: 12) comprising: 
a coaxial cable (14) terminating in a radiating section (316, 318; [0058]; Fig. 3A, 7A); 
a first tubular member (35) circumscribing the coaxial cable (Fig. 3A) and having a first spacing therebetween (Fig. 3A; [0057] “inner tubular member 35 is coaxially disposed around the feedline 14 and defines a first lumen 37 therebetween”; [0065] refers to lumen 37 as a fluid inflow conduit; 37 interpreted as first spacing);
a second tubular member (30) circumscribing the first tubular member (Fig. 3A) having a second spacing therebetween (Fig. 3A; [0057] “outer tubular member 30 is coaxially disposed around the inner tubular member 35 and defines a second lumen 33 therebetween”; [0065] refers to lumen 33 as a fluid outflow conduit; 33 interpreted as second spacing); 
a hub (40) configured to receive the coaxial cable (14), first tubular member (35), and second tubular member (30; Fig. 3A; [0052]-[0053]), the hub including a fluid inflow chamber (147) and a fluid outflow chamber (143; [0070], Fig. 3A); 
an integrally formed hub divider and hub cap (160/150/43; note [0070] refers to 150/160 in sealing engagement with the inner walls of hub body 43 of hub 40; integrally formed at least piece 43) separating the fluid inflow chamber from the fluid outflow chamber ([0053], [0070]; Fig. 3A) and prohibiting fluid flow between the fluid inflow chamber and the fluid outflow chamber ([0053], [0070], [0071] refers to the hub divider as in sealing engagement with the second member 35) except through the first spacing between the coaxial cable and the first tubular member (Fig. 3A, [0057], [0065], [0070] display first spacing 37 where fluid flows between the first tubular member and the cable) and through the second spacing between the first tubular member and the second tubular member (Fig. 3A; [0057], [0070]; See second spacing 33 where fluid flows between the first and second tubular members; note it naturally follows that the hub divider does not prevent fluid flow in the spacing 33, 37 as these spaces are fluid lumen that permit fluid flow), the integrally formed hub divider and hub cap (160/150/43) including: 
a proximal portion (annotated Fig. 3A below “proximal”) separating the inflow chamber from the outflow chamber (see Fig. 3A where the defined proximal portion separates the inflow chamber from the outflow chamber); 
a distal portion (annotated Fig. 3A below “distal”) disposed distal to the proximal portion (See Fig. 3A where the distal portion is distal the proximal portion); and 

    PNG
    media_image1.png
    532
    838
    media_image1.png
    Greyscale
an intermediate portion (annotated Fig. 3A below “intermediate”)  extending through the outflow chamber (143) and interconnecting the proximal and distal portions (see Fig. 3A below), the intermediate portion contacting at least one of the first tubular member or the second tubular member (See Fig. 3A below where the defined intermediate portion contacts both the first tubular member 35 and the second tubular member 30).
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date to have integrally formed the hub cap and the hub divider, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP2144.04 (IV) (B).

    PNG
    media_image2.png
    459
    810
    media_image2.png
    Greyscale
Regarding dependent claim 8, in view of claim 7, Brannan further discloses further comprising at least one rib formed on an interior surface of the hub and engaging at least one groove formed on the integrally formed hub divider and hub cap (see annotated Fig. 3A below).

Regarding dependent claim 9, in view of claim 7, Brannan further discloses further comprising at least one o-ring (157) forming a seal in combination with the integrally formed hub divider and hub cap between the fluid inflow chamber and the fluid outflow chamber ([0056] describes the o-ring engaging with 150/160 to provide a sealing force, where [0071] discuses 150/160 as providing a seal between the outflow and inflow chambers; note Fig. 3A labels the o-ring as 57 but is described as 157 in [0056]).
Regarding dependent claim 10, in view of claim 7, Brannan further discloses wherein to the radiating section (Fig. 3A-3B; [0053], [0064]) is in fluid communication with the fluid inflow chamber and the fluid outflow chamber (Fig. 3A-3B; [0053], [0064]).
Regarding dependent claim 11, in view of claim 7, Brannan further discloses wherein the radiating section is in fluid communication with the fluid inflow chamber via the first spacing  (Fig. 3A-3B; [0057], [0065], [0070], [0073] display the fluid inflow chamber in fluid communication with the radiating section via spacing 37) and with the fluid outflow chamber via the second spacing (Fig. 3A-3B; [0057], [0065], [0070], [0073] display the fluid outflow chamber in fluid communication with the radiating section via spacing 33). 

    PNG
    media_image3.png
    459
    810
    media_image3.png
    Greyscale
Regarding dependent claim 12, in view of claim 11, Brannan further discloses wherein the integrally formed hub divider and hub cap includes a window fluidly connecting the fluid outflow chamber with the second spacing (see annotated Fig. 3A below which displays the window formed in the hub that allows or fluid to enter the outflow chamber from the second spacing 33 between the outer and tubular member).
Regarding dependent claim 13, in view of claim 7, Brannan further discloses wherein a proximal portion of the first tubular member is adhered to a proximal portion of the integrally formed hub divider and hub cap. (Fig. 3A and [0071] discuss the proximal portion of the hub divider 160 and the inner tubular member proximal portion at 38 that creates a watertight seal with the hub divider, interpreted as adhered at least at this point). 
Regarding dependent claim 25, in view of the combination of claim 7, Brannan further discloses wherein the proximal portion is configured to receive the first tubular member therethrough (see Fig. 3A which displays the defined proximal portion receiving the first tubular member; see also [0070] which discusses proximal portion receiving tubular member 35), and a proximal end of the second tubular member terminates within the fluid outflow chamber distal to the proximal portion (see Fig. 3A which displays second tubular member terminating in the fluid outflow channel).
Regarding dependent claim 26, in view of the combination of claim 7, Brannan further discloses wherein the distal portion is configured to receive the first and second tubular members therethrough (see Fig 3A and [0070] which display the distal portion receives the first and second outflow chambers).
Regarding dependent claim 27, in view of the combination of claim 7, Brannan further discloses wherein the intermediate portion contacts a distal-facing surface at a distal end of the proximal portion and a proximal-facing surface at a proximal end of the distal portion (see configuration in annotated Fig. 3A above where at least one surface of the defined distal and proximal portions contact the intermediate portion). 
Regarding independent claim 15, Brannan discloses a microwave ablation antenna assembly (Fig. 3A, 7A: 12) comprising: 
a coaxial cable (14) terminating in a radiating section (316, 318; [0058]; Fig. 3A, 7A); 
a first tubular member (35) circumscribing the coaxial cable (Fig. 3A) having a first spacing therebetween (Fig. 3A; [0057] “inner tubular member 35 is coaxially disposed around the feedline 14 and defines a first lumen 37 therebetween”; [0065] refers to lumen 37 as a fluid inflow conduit; 37 interpreted as first spacing); 
a second tubular member (30) circumscribing the first tubular member (Fig. 3A) having a second spacing therebetween (Fig. 3A; [0057] “outer tubular member 30 is coaxially disposed around the inner tubular member 35 and defines a second lumen 33 therebetween”; [0065] refers to lumen 33 as a fluid outflow conduit; 33 interpreted as second spacing); 
a hub (40) configured to receive the coaxial cable (14), the first tubular member (35), and the second tubular member (30; Fig. 3A; [0052]-[0053]), the hub including a fluid inflow chamber (147) and a fluid outflow chamber (143; [0070], Fig. 3A); and
an integrally formed hub divider and hub cap (160/150/43; note [0070] refers to 150/160 in sealing engagement with the inner walls of hub body 43 of hub 40; integrally formed at least piece 43) separating the fluid inflow chamber from the fluid outflow chamber ([0053], [0070]; Fig. 3A) and prohibiting fluid flow between the fluid inflow chamber and the fluid outflow chamber ([0053], [0070], [0071] refers to the hub divider as in sealing engagement with the second member 35), the integrally formed hub divider and hub cap (160/150/43) including: 
a proximal portion (annotated Fig. 3A below “proximal”) separating the inflow chamber from the outflow chamber (see Fig. 3A where the defined proximal portion separates the inflow chamber from the outflow chamber); 
a distal portion  (annotated Fig. 3A below “distal”) disposed distal to the proximal portion (See Fig. 3A where the distal portion is distal the proximal portion); and 	

    PNG
    media_image1.png
    532
    838
    media_image1.png
    Greyscale
an intermediate portion (annotated Fig. 3A below “intermediate”)  extending through the outflow chamber (143) and interconnecting the proximal and distal portions (see Fig. 3A below), the intermediate portion contacting at least one of the first tubular member or the second tubular member (See Fig. 3A below where the defined intermediate portion contacts both the first tubular member 35 and the second tubular member 30).
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date to have integrally formed the hub cap and the hub divider, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP2144.04 (IV) (B).

    PNG
    media_image2.png
    459
    810
    media_image2.png
    Greyscale
Regarding dependent claim 16, in view of the combination of claim 15, Brannan further discloses wherein the hub includes an interior surface and a rib formed thereon, and the integrally formed hub divider and hub cap includes a groove configured to engage the rib (see annotated Fig. 3A below).
Regarding dependent claim 17, in view of claim 15, Brannan further discloses disclose further comprising at least one o-ring (157) forming a seal in combination with the integrally formed hub divider and hub cap between the fluid inflow chamber and the fluid outflow chamber ([0056] describes the o-ring engaging with 150/160 to provide a sealing force, where [0071] discuses 150/160 as providing a seal between the outflow and inflow chambers; note Fig. 3A labels the o-ring as 57 but is described as 157 in [0056]).
Regarding dependent claim 18, in view of claim 15, Brannan further discloses wherein the fluid outflow chamber is in fluid communication with the second spacing between the first tubular member and the second tubular member (Fig. 3A-3B; [0057], [0065], [0070] See second spacing 33 where fluid flows between the first and second tubular members; note it naturally follows that the hub divider does not prevent fluid flow in the spacing 33, 37 as these spaces are fluid lumen that permit fluid flow).
Regarding dependent claim 19, in view of the combination of claim 15, Brannan further discloses wherein the intermediate portion of the integrally formed hub divider and hub cap includes a window fluidly connecting the fluid outflow chamber with the second spacing between the first tubular member and the second tubular member ([0057], [0070]; see also annotated Fig. 3A below which displays the window formed in the defined intermediate portion that allows or fluid to enter the fluid outflow chamber from the spacing 33 between the first and second tubular members).

    PNG
    media_image3.png
    459
    810
    media_image3.png
    Greyscale

Regarding dependent claim 20, in view of claim 15, Brannan further discloses wherein a proximal portion of the first tubular member is adhered to a proximal portion of the integrally formed hub divider and hub cap (Fig. 3A and [0071] discuss the proximal portion of the hub divider 160 and the inner tubular member proximal portion at 38 that creates a watertight seal with the hub divider, interpreted as adhered at least at this point).
Regarding independent claim 21, Brannan discloses a microwave antenna assembly (Fig. 3A, 7A: 12), comprising: 
a coaxial cable (14) having a distal radiating section configured to delivery energy to tissue (316, 318; [0058], [0063]; Fig. 3A, 7A); 
a first tubular member (35) surrounding the coaxial cable (Fig. 3A) and defining a first fluid channel between the first tubular member and the coaxial cable (Fig. 3A; [0057] “inner tubular member 35 is coaxially disposed around the feedline 14 and defines a first lumen 37 therebetween”; [0065] refers to lumen 37 as a fluid inflow conduit); 
a second tubular member (30) surrounding the first tubular member (Fig. 3A) and defining a second fluid channel between the second tubular member and the first tubular member (Fig. 3A; [0057] “outer tubular member 30 is coaxially disposed around the inner tubular member 35 and defines a second lumen 33 therebetween”; [0065] refers to lumen 33 as a fluid outflow conduit);
a hub (40) configured to receive the coaxial cable (14), first tubular member (35), and second tubular member (30; Fig. 3A; [0052]-[0053]), the hub including a fluid inflow chamber (147) and a fluid outflow chamber (143; [0070], Fig. 3A), and 
an integrally formed hub divider and hub cap (160/150/43; note [0070] refers to 150/160 in sealing engagement with the inner walls of hub body 43 of hub 40; integrally formed at least piece 43) configured to fluidly seal the inflow chamber from the outflow chamber ([0053], [0070], [0071] refers to the hub divider as in sealing engagement with the second member 35), the integrally formed hub divider and hub cap (160/150/43) including: 
a proximal portion (annotated Fig. 3A below “proximal”) separating the inflow chamber from the outflow chamber (see Fig. 3A where the defined proximal portion separates the inflow chamber from the outflow chamber); 
a distal portion  (annotated Fig. 3A below “distal”) disposed distal to the proximal portion (See Fig. 3A where the distal portion is distal the proximal portion); and 

    PNG
    media_image1.png
    532
    838
    media_image1.png
    Greyscale
an intermediate portion (annotated Fig. 3A below “intermediate”)  extending through the outflow chamber (143) and interconnecting the proximal and distal portions (see Fig. 3A below), the intermediate portion contacting at least one of the first tubular member or the second tubular member (See Fig. 3A below where the defined intermediate portion contacts both the first tubular member 35 and the second tubular member 30).
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date to have integrally formed the hub cap and the hub divider, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP2144.04 (IV) (B).
Regarding dependent claim 22, in view of the combination of claim 21, Brannan further discloses wherein a proximal end of the second tubular member terminates within the intermediate portion (see Fig. 3A which displays second tubular member terminating in the intermediate portion).
Regarding dependent claim 23, in view of the combination of claim 21, Brannan further discloses wherein the proximal portion is disposed proximal to a proximal end of the second tubular member (see Fig, 3 where the defined proximal portion is disposed proximal to a proximal end of the second tubular member 30).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan et al (US PGPUB: 2014/0276739) in view of Rencher et al (US PGPUB: 2013/0237982). 
Regarding dependent claim 14, in view of claim 7, Brannan does not explicitly disclose wherein a proximal portion of the second tubular member is adhered to a distal portion of the integrally formed hub divider and hub cap.
However, Rencher discloses a second tubular member (104) that includes a proximal portion that is hub divider (tube 122 interpreted as hub divider as it divides the housing 102 (i.e. hub)) into a flow channel and an outer channel) comprises a distal portion (Fig. 2B). The proximal portion of the second member is adhered to the distal portion of the hub divider (Fig. 2B; [0046] discusses seal 136 to adhere the two parts of the device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hub of Brannan to incorporate wherein the outer tubular member includes a proximal portion and the integrated hub divider and hub cap includes a distal portion, and wherein the proximal of the second tubular member is adhered to the distal portion of the integrated hub divider and hub cap of Rencher. This configuration provides the benefit of preventing backflow of fluid, as well as holds the hub outer tubular member in place ([0046]), thereby improving the reliability of the device. 


Response to Arguments
Applicant’s Remarks filed May 11, 2022 are acknowledged. 

    PNG
    media_image1.png
    532
    838
    media_image1.png
    Greyscale
Applicant argues “Brannan is not shown to teach or suggest an intermediate portion that interconnects the alleged proximal and distal portions of the hub divider 160 and hub cap 160) (Remarks, p. 8). Examiner respectfully disagrees. As outlined above, the integrated hub cap is interpreted as 150/160/43 and the defined intermediate portion does interconnect the proximal and distal portions via piece 43 (see copy of annotated Fig. 3A below). 
Applicant further argues element 40 (note in the above rejection this element is identified as 43 as shown in Fig. 3A) is not shown to contact either the inner tubular member or the outer tubular member (Remarks, p. 8-9). Examiner respectfully disagrees. The current claim language “intermediate portion” does not define a physical element as Applicant is arguing. This intermediate portion is merely something that exists between a distal and proximal portion, which the Brannan reference discloses. Thus, the defined intermediate “portion” as shown in Fig. 3A above does contact the inner AND outer tubular members. The Examiner suggests Applicant amend the claims to more narrowly claim the distal, proximal, and intermediate portions as some sort of physical element. 
Examiner notes Applicant has not provided any additional arguments for any dependent claims (Remarks, p. 9) and thus the rejections of those claims are tenable for at least the same reasons as outlined above with regards to the independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE RODDEN can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794